Asch, J.,
dissents in part in a memorandum as follows: I would reverse the order of the Supreme Court appealed from and stay this action as to all defendants, those named in New Jersey and New York (three defendants) and those only named in New York (six defendants), which was the relief requested by plaintiffs.
The majority notes that 6 of the 9 defendants named in the New York action are not parties to the New Jersey action. They assert in the memorandum: "While CPLR 2201 permits the granting of a stay 'in a proper case, upon such terms as *232may be just’, there is no basis to stay the matter against thosé defendants who were not sued in New Jersey.”
Although the majority is correct technically, that determination of the New Jersey action will not determine all of the questions in the New York action against the six defendants not named in New Jersey, as a practical matter, if plaintiffs succeed in New Jersey, I have no doubt this action will be discontinued. Further, it seems illogical to grant a stay as to some of the defendants for the purpose'of judicial economy, and then require plaintiffs to proceed against other defendants in this action. Certainly, the six defendants will not be prejudiced by a stay of the action as to them until resolution of the New Jersey action.
This New York action, although commenced first, was initiated solely for "purely protective reasons” (Corio v Stebo, Inc., 84 AD2d 738). Plaintiffs are determined to pursue their malpractice claims in New Jersey. By staying this action against some of the defendants and denying a stay (or dismissal) against the others, we are, in effect, mandating that plaintiffs proceed in both jurisdictions simultaneously. A stay of this action, on the other hand, pending resolution of the New Jersey proceeding would more appropriately constitute what "justice requires” (CPLR 3211 [a] [4]).